Citation Nr: 1536401	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, with nosebleeds, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a gastrointestinal disorder (listed as ileitis, claimed as dysentery) and for headaches (listed as migraine headaches), with nosebleeds, both to include as due to an undiagnosed illness.  

The claims, which were recharacterized to comport with the evidence of record, were remanded by the Board in May 2014 for additional development.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board acknowledges that the issue of entitlement to an effective date earlier than February 12, 2010, for the grant of service connection for major depressive disorder with anxiety disorder, and the issue of entitlement to increased initial ratings for major depressive disorder with anxiety disorder have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board remanded these claims in May 2015 in order to afford the Veteran an adequate VA examination.  The Board specifically requested an examination by an appropriate medical professional who had not previously examined the Veteran.  The Board also specifically requested that if the examiner attributed any gastrointestinal problems and headaches, to include nosebleeds, to a known clinical diagnosis, the examiner must opine as to whether it is as at least as likely as not (a 50 percent or greater probability) that any such condition is related to or had its onset in service, with specific acknowledgement and discussion of the Veteran's reports of gastrointestinal problems and headaches, with nosebleeds, during service and since service.

Review of the electronic records reveals that the Veteran underwent several Disability Benefits Questionnaires (DBQs) in March 2015, which were conducted by the same VA examiner who conducted an April 2011 VA general medical examination found by the Board to be inadequate.  The opinion provided by this examiner as it pertains to the diagnosed Crohn's disease, eosinophilic esophagitis, and migraines, including migraine variants, does not appear to have considered the Veteran's reports of gastrointestinal problems and/or headaches during and since service.  In this regard, the examiner reported that the Veteran's reported history of Crohn's diagnosis years earlier is not corroborated by the record or by what she has told providers of record in the past; the examiner also found there was no evidence of complaints referable to this disorder dating back to active duty service.  In regards to the claim for headaches, the examiner noted that there was no documented history of headaches during military service and the examiner could not locate evidence of record of headaches until 2009 when the Veteran started seeking care at the VA Medical Center in Richmond.  Given these statements, it does not appear that the examiner considered the Veteran's reports of gastrointestinal problems (rather than Crohn's disease, specifically) and headaches during and since service.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, opinions should be obtained from an examiner different than the one who conducted the April 2011 and March 2015 VA examinations.  The opinions obtained must identify and consider all gastrointestinal and headache disorders diagnosed since February 2010, when the Veteran's claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

As the claims are being remanded for the foregoing reason, contemporaneous VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Richmond VAMC, dated since March 2015.  

2.  Obtain an opinion from an examiner different from the one who conducted the April 2011 general medical examination and the March 2015 DBQ and who is preferably a gastroenterologist, regarding the etiology of the Veteran's gastrointestinal disorders, to include the Crohn's disease and eosinophilic esophagitis diagnosed during the March 2015 DBQ.

The examiner should identify all gastrointestinal disorders diagnosed since February 2010, when the Veteran's claim was filed.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's identified gastrointestinal disorders had its onset during active service or is related to any in-service disease, event, or injury.  

In providing the opinion, the examiner must consider the service treatment records documenting gastrointestinal problems in service, as well as the Veteran's competent assertions that she had gastrointestinal problems during and since service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Obtain an opinion from an examiner different from the one who conducted the April 2011 general medical examination and the March 2015 DBQ and who is preferably a neurologist, regarding the etiology of the Veteran's headache disorder, to include the migraines, including migraine variants, diagnosed during the March 2015 DBQ.

The examiner should identify all headache disorders diagnosed since February 2010, when the Veteran's claim was filed.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's identified headache disorders had its onset during active service or is related to any in-service disease, event, or injury.  
In providing the opinion, the examiner must consider the Veteran's competent assertions that she had headaches with nosebleeds during and since service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




